Citation Nr: 0723101	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-30 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for a shrapnel 
fragment wound scar of the right buttock, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shrapnel fragment wound to the right buttock, involving 
muscle group XVII, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1950 to May 
1952.

This matter comes before the Board of Veterans Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Board notes that in May 1995, the veteran perfected his 
appeal with respect to a January 1995 RO rating decision 
which determined that the veteran's shrapnel fragment wound 
residuals remained 10 percent disabling under the rating 
criteria for scars.  In a subsequent July 1999 rating 
decision, the RO determined that a separate compensable 
evaluation was warranted under the criteria for muscle 
injury, and established a separate 20 percent evaluation for 
an injury to muscle group XVII.  In the July 1999 rating 
decision, the RO indicated that the veteran's appeal had been 
resolved.  However, there is no indication in the record that 
the veteran withdrew his appeal with respect to the January 
1995 rating decision.  As such, the issue of entitlement to 
an increased rating for the scar of the right buttock remains 
on appeal and is properly before the Board.

The veteran and his wife testified before the undersigned 
Veterans Law Judge via videoconferencing technology in 
November 2006.  A transcript of the hearing has been 
associated with the record.


FINDINGS OF FACT

1.  The shrapnel fragment wound scar of the right buttock is 
superficial and does not cause limitation of function.

2.  The veteran sustained a shrapnel fragment wound to the 
right buttock which resulted in moderate injury to Muscle 
Group (MG) XVII.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a shrapnel fragment wound scar to the right buttock have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 (2006).

The criteria for an evaluation in excess of 20 percent for 
residuals of a gunshot wound of the right buttock (MG VXII) 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. § 4.71, Diagnostic Code 5317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim regarding the 
shrapnel fragment wound scar was received in March 1994, 
prior to the enactment of the VCAA.  His claim regarding the 
muscle injury caused by the shrapnel fragment wound was 
received in September 2004, after the enactment of the VCAA.  

A September 2004 letter told the veteran of the evidence 
necessary to establish higher ratings for his service-
connected disabilities.  It discussed the evidence of record 
and told the veteran how VA would assist him in obtaining 
evidence supportive of his claim.  The various types of 
evidence the veteran could submit were listed.

A March 2006 letter told the veteran how VA establishes 
disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although 
notices were provided to the veteran after the initial 
adjudication of his claim for increase regarding the shrapnel 
fragment wound scar, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
carried out.  The veteran has been afforded the opportunity 
to testify before the undersigned and before RO personnel.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Factual Background

The veteran's service medical records indicate that in May 
1951, he accidentally exploded a grenade and sustained an 
injury to the right buttock.  Physical examination revealed 
multiple, very small wounds of the right buttock, all 
apparently superficial.  The wounds were cleansed and dressed 
with Vaseline.  The veteran was given penicillin and a 
tetanus shot.  He was initially seen on May 24, 1951.  He was 
discharged to duty on May 29, 1951.  On separation 
examination in May 1952, the right buttock wound was noted.  
The examiner observed that there was no arterial or nerve 
involvement.

On VA examination in September 1952, the veteran reported 
shrapnel fragment wounds to the buttock in Korea.  He 
indicated that the wound bothered him when he sat for any 
length of time.  X-rays revealed small fragments of metal in 
the right pelvic area, probably in the buttocks.  No evidence 
of pelvic fracture was seen.  The diagnosis was shrapnel 
fragment scar to the right buttock with retained foreign 
body.

An additional VA examination was conducted in April 1954.  
The veteran complained of itching and numbness, and noted 
that his buttock wound bothered him when he sat.  
Neurological examination revealed a small scar on the right 
buttock, lateral to the midline.  The examiner identified 
tenderness on deep pressure in the midline of the scar.  The 
veteran did not complain of weakness of the extremity and 
there was no tenderness along the course of the sciatic 
nerve.  There was no muscle atrophy.  Knee and ankle jerks 
were active.  There was some vague hypoesthesia in the area 
around the scar.  

On surgical examination, the examiner identified a one-
quarter inch diameter scar on the veteran's right buttock.  
He noted that the scar was superficial and that it felt as 
though there might be a slight foreign body just beneath the 
scar.  An additional three-eighth inch scar was also noted.  
The veteran reported that there had been other small wounds, 
but no additional scars were found.  The examiner noted that 
there was no atrophy in either leg and that motion in the 
right lower extremity was normal.  The diagnoses included 
gunshot wound to the right buttock, superficial with foreign 
bodies retained.  The examiner noted that the wounds gave the 
impression of not penetrating deep enough to affect nerves.  

An X-ray in September 1989 revealed two metallic densities, 
one over the inferior ramus of the right pubic bone and one 
over the right iliac wing.  No other abnormalities were 
noted.  

In July 1993 the veteran complained of right buttock pain.  
He noted that the pain had become more bothersome.  X-rays 
revealed no change in position of the shrapnel.  The provider 
suggested that removing the shrapnel could result in nerve 
damage.  

A November 1993 letter from a VA physician indicates that the 
veteran had right pelvic shrapnel and was having pain in the 
area of the shrapnel.  He opined that the location of the 
shrapnel wound corresponded to the clinical symptoms reported 
by the veteran. 

In a January 1994 letter, S.M., M.D. indicated that the 
veteran complained of pain in the area of his shrapnel 
fragment wound.  He noted that surgical removal of the 
fragments wound involved a large, invasive procedure and 
would not be indicated unless pain control failed.  He stated 
that the veteran's pain had become progressively worse over 
the years.  

On VA examination in June 1994, the veteran reported almost 
continuous pain in the right hip area.  Objectively, the area 
was tender to palpation over the entrance wounds of the right 
upper and mid buttocks.  The examiner noted that the muscles 
penetrated were the gluteus maximus, medius, and minimus.  
There were no adhesions, and no damage to the tendons was 
identified.  The examiner indicated that the shrapnel was 
possibly lodged near the right sciatic nerve or its branches.  
Strength was normal.  There was pain on deep palpation of the 
superior shrapnel fragment entry wound area.  The diagnosis 
was shrapnel fragment wound of the right buttock with 
possible neuroma formation of the superior wound.  

A June 1995 VA treatment record shows that the veteran was 
seen by neurology with complaints of right buttock pain.  The 
assessment was mild diabetic polyneuropathy.  The provider 
noted that he did not find evidence of nerve entrapment or 
radiculopathy.  

The veteran testified before the RO Hearing Officer in August 
1995.  The veteran stated that he could feel a lump in his 
hip and that it was uncomfortable to sit.  He indicated that 
the pain had woken him up at night.  He also stated that the 
pain affected his ability to exercise.  

The veteran was afforded a VA general medical examination in 
January 1997.  He reported that he had increasingly more 
severe pain.  Physical examination revealed shrapnel fragment 
wound scars on the right buttock.  The veteran dragged his 
right leg when he walked.  There was tenderness overlying the 
right sacroiliac joint and hypoesthesia to light touch and 
pinprick to the right buttock.  Deep tendon reflexes were 
equal and active.  The impression was right buttock pain 
secondary to shrapnel fragment wounds with nerve impingement.  
An  EMG was essentially normal, with no denervation or 
myopathy.

A VA neurological examination was also carried out in January 
1997.  The veteran reported increasingly incapacitating pain 
in the inferior right sacroiliac region.  He related that it 
was sore on standing and produced a pulling sensation on 
bending forward.  He noted that he had favored his right leg 
over the years and that his right knee sometimes buckled.  
Prone physical examination revealed tenderness of a mild 
degree without spasm in the inferior portion of the right 
sacroiliac area.  There was discomfort in that area when the 
right leg was elevated.  Gluteus maximus bulk appeared 
normal, and the examiner was unable to palpate any areas of 
induration on the right.  Muscle strength of both lower 
extremities was normal.  Knee jerks were 2+ and ankle jerks 
were absent.  Vibration and position movement sense were 
intact in the legs and there was no definite evidence of loss 
of superficial sensation from the knees down.  Abduction and 
adduction of the legs was normal.  The examiner noted that 
the veteran's problems with ambulation and sitting were 
commensurate with the injury with resultant soft tissue 
discomfort and irritation.  He also noted that there was no 
evidence of right sciatic distribution nerve damage.  

A January 2003 VA treatment record shows the veteran's 
complaints of chronic right hip and buttock pain and reported 
shrapnel wounds.  

On orthopedic consultation in April 2003, the provider noted 
that the veteran had pain in the area of the shrapnel as well 
as low back pain radiating into the right buttock and hip.  
He indicated that X-rays revealed metallic shrapnel fragments 
and degenerative changes of the lumbosacral spine and minimal 
osteoarthritic changes in the hips.  He noted that the 
veteran was able to walk reasonably well without use of any 
assistive device.  The veteran had a pulling sensation over 
the right buttock into the posterior thigh on straight leg 
raising.  The veteran expressed that he was not interested in 
pursuing further workup for his back.  The impression was 
shrapnel injury to the right buttock without apparent 
evidence for progressive abnormalities associated with the 
foreign body.  

A VA examination was conducted in November 2004.  The veteran 
complained of moderate to severe pain and stated that he had 
right leg weakness.  He denied flare-ups.  He described his 
symptoms as pulling pain and numbness from prolonged sitting.  
Physical examination revealed a barely identifiable 
circumscribed scar which was flat.  There was no tenderness 
on palpation of the area.  There was no bony structure, 
nerve, or vascular involvement.  The veteran was able to move 
the hip, knee and ankle joints.  Range of motion was within 
normal limits.  No tissue loss was identified and there was 
no tenderness on palpation.  There were no adhesions, no 
tendon damage, and no bone, joint or nerve damage.  Muscle 
strength in the lower extremities was 4/5 and there was no 
muscle herniation.  There was no loss of muscle function, and 
the veteran could move the muscle group with normal range of 
motion and with sufficient comfort, endurance, and strength 
to accomplish his daily activities.  The examiner noted that 
repetitive motions of walking and sitting for more than five 
minutes caused pain.  Accordingly, the examiner concluded 
that the veteran would have additional limitation of motion 
from repetitive activities of five to ten percent, most 
likely characterized by pain and fatigue.  The diagnosis was 
status post right buttock shrapnel wound with residual pain.  
The examiner pointed out that the veteran did not have any 
symptom reflecting right leg weakness.

An additional VA examination was carried out in August 2006.  
The veteran reported daily pain and indicated that its 
severity was 10 on a scale from one to 10.  He related that 
the pain was precipitated by activity such as standing or 
bending.  The examiner stated that the muscle affected was 
the gluteus maximus and that no bony or nerve structures were 
affected.  On physical examination, the entry of the shrapnel 
was identified as the right anterior mid gluteus maximus.  
There was a well healed, barely identifiable scar measuring 
less than 0.3 centimeters in circumference.  The scar was 
superficial and flat.  There was no tenderness on palpation.  
There were no adhesions.  There was no tendon damage, and no 
bone, joint or nerve damage.  Muscle strength was 4+ in the 
right lower extremity.  There was no evidence of muscle 
herniation and no loss of muscle function.   The examiner 
noted that the wound did not involve any joint.  He stated 
that repetitive range of motion testing was performed, and 
that there was no loss of motion following repetitive use in 
the right hip.  The diagnosis was status post middle gluteus 
maximus muscle injury secondary to shrapnel.

At his November 2006 hearing before the undersigned, the 
veteran testified that he had pain with walking and that he 
often had to sit down.  He stated that physical work 
aggravated his injury.  He related that the only possible 
treatment was surgery, which would only be considered as a 
last resort.  He indicated that he took pain pills.  The 
veteran's wife testified that the disability had become worse 
over the years and that it was difficult for the veteran to 
get up out of a chair.  


Analysis

Disability evaluations are determined by application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2006); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2006).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

	
        Scars

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended.  
By regulatory amendment, effective August 30, 2002, changes 
were made to the schedular criteria for evaluating skin 
disabilities, as set forth in 38 C.F.R. §§ 4.118 (2001).  See 
67 Fed. Reg. 49596- 49599 (2002).

Under the regulations in effect prior to August 30, 2002, 
superficial scars warranted a 10 percent evaluation if poorly 
nourished and subject to repeated ulceration or if they were 
tender and painful on objective demonstration.  Scars could 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2002).

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2006).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The medical evidence of record indicates that the scars on 
the veteran's right buttock are not tender, painful, poorly 
nourished, subject to repeated ulceration or productive of 
functional impairment.  VA examination reports indicate that 
the scars are barely visible, superficial, flat and 
nontender.  No other functional impairment has been 
attributed to the scars on the veteran's right buttock.  As 
such, an evaluation in excess of the currently assigned 10 
percent rating is not for application.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

	Muscle Injury

The veteran is currently service-connected for the residuals 
of a shrapnel fragment wound of the right buttock.  Shrapnel 
fragment wounds often result in impairment of muscle, bone 
and/or nerve.  Through and through wounds and other wounds of 
the deeper structures almost invariably destroy parts of 
muscle groups.  See 38 C.F.R. § 4.47 (2006).  Muscle Group 
damage is categorized as slight, moderate, moderately severe 
and/or severe and evaluated accordingly under 38 C.F.R. § 
4.56.

Evaluation of residuals of shrapnel fragment wound injuries 
includes consideration of resulting impairment to the 
muscles, bones, joints and/or nerves, as well as the deeper 
structures and residual symptomatic scarring.  38 C.F.R. §§ 
4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 
(2006).  In considering the residuals of such injuries, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2006).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  38 C.F.R. § 4.55(b).  
For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
only under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 
4.55(f).  For compensable muscle groups which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55(e).

38 C.F.R. § 4.56 provides as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal; (b) A through-and-through injury 
with muscle damage shall be evaluated as 
no less than a moderate injury for each 
group of muscles damaged; (c) For VA 
rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; 
(d) Under diagnostic codes 5310 through 
5312, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles. (i) 
Type of injury. Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii)  
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2006).

The veteran is in receipt of a 20 percent evaluation for a 
gunshot wound to the right buttock.  Specifically, the 
evaluation pertains to injury of Muscle Group (MG) XVII, or 
the pelvic girdle group pursuant to Diagnostic Code 5317.  
The 20 percent evaluation contemplates moderate muscle 
disability, characterized by some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.

Having carefully reviewed the evidence pertaining to this 
service-connected disability, the Board has concluded that a 
higher evaluation is not for application.  In this regard, 
the Board notes that service records do not show that the 
shrapnel fragment wound resulted in prolonged infection, 
sloughing of soft parts, or bone fracture.  In fact, the 
service medical records show that the wounds were dressed and 
the veteran was administered penicillin before being returned 
to duty.  On service discharge examination in May 1952, the 
injury was noted, but the examiner observed that there was no 
arterial or nerve involvement.

Furthermore, VA examinations conducted since separation 
demonstrate that there is no significant damage to the pelvic 
girdle group.  Repeated examination has shown no evidence of 
abnormal hardening or swelling of the muscles on contraction, 
and no visible atrophy of the muscle group.  VA examinations 
have not shown significant muscle strength loss or limited 
range of motion.  No tissue loss has been identified and 
there has been no tenderness on palpation.  Additionally, 
there has been no convincing evidence of adhesions, tendon 
damage, bone damage, joint damage, or nerve damage.  The 
November 2004 examiner specifically indicated that there were 
no symptoms of right leg weakness.  

The Board acknowledges that the June 1994 VA examiner 
suggested that there might be a neuroma formation of one of 
the veteran's wounds.  However, on subsequent VA examination 
in January 1997 there was no evidence of right sciatic 
distribution nerve damage.  Moreover, the August 2006 VA 
examiner stated that no nerve structures were affected by the 
injury.  This evidence is also consistent with the electro-
diagnostic testing.  The Board concludes that the more 
reliable evidence establishes that the veteran does not have 
nerve damage.

The Board also observes that there is no evidence that the 
residuals of the shrapnel fragment wound to the right buttock 
include functional loss as described in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40, 4.45 (2006).  As 
noted above, range of motion of the veteran's right hip 
remains good, with no evidence of impairment of strength or 
endurance relative to the gunshot wound.  VA examination in 
August 2006 revealed no loss of motion following repetitive 
use of the right hip.

The Board has considered the veteran's statements and the 
testimony on appeal.  Clearly, he is competent to report that 
he has pain and that he is limited in his functioning.  
However, the Board finds that the findings of the medical 
professionals fully documenting the degree of impairment are 
far more probative of the degree of the veteran's service-
connected disability.  The history of the injury (small 
superficial wounds requiring brief treatment) and the more 
reliable clinical findings are the most probative evidence.  
The Board finds that the objective findings shown in this 
case are indicative of no more than moderate muscle 
disability.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Accordingly, 
entitlement to an increased rating is denied.


ORDER

Entitlement to an increased rating for a shrapnel fragment 
wound scar of the right buttock is denied.

Entitlement to an increased rating for residuals of a 
shrapnel fragment wound to the right buttock, involving 
muscle group XVII, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


